Citation Nr: 0127325	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of bilateral ankle strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Osgood-Schlatter's disease with chondromalacia of both knees.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

In November 2001, the veteran presented additional evidence 
consisting of a private physician's statement directly to the 
Board of Veterans' Appeals (Board), accompanied by a signed 
waiver of RO review.  Therefore, the Board may proceed to 
consider the veteran's claims based upon all the evidence of 
record without further delay.


FINDINGS OF FACT

1.  The veteran's claims for service connection for bilateral 
pes planus, residuals of bilateral ankle strains, and Osgood-
Schlatter's disease with chondromalacia of both knees were 
denied in an October 1998 Board decision, which was affirmed 
by several letters denying the veteran's motion for 
reconsideration of the Board decision.  The veteran did not 
appeal the Board decision to the United States Court of 
Appeals for Veterans Claims (Court). 

2.  Evidence received since the October 1998 rating decision 
is new and bears directly and substantially on the question 
of whether there is a medical nexus between injuries 
sustained by the veteran in service, and currently-shown 
bilateral foot, ankle, and knee disabilities.

3.  There is competent medical evidence showing that the 
veteran's pre-existing bilateral pes planus was aggravated in 
service.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision denying service 
connection for bilateral pes planus, residuals of bilateral 
ankle strains, and Osgood-Schlatter's disease with 
chondromalacia of both knees is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  Evidence received since the October 1998 Board decision 
is new and material, and the claims of entitlement to service 
connection for bilateral pes planus, residuals of bilateral 
ankle strains, and Osgood-Schlatter's disease with 
chondromalacia of both knees are reopened.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

3.  Bilateral pes planus was aggravated in service; therefore 
service connection for that disability is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In an October 1998 Board decision, the Board denied the 
veteran's claims on the basis that the evidence of record did 
not show a nexus between his period of service or any 
incidents occurring therein and his claimed bilateral foot, 
ankle, and knee disabilities.  Although the veteran filed two 
motions for reconsideration of the Board decision with the 
appropriate authority at the Board, he did not file an appeal 
of the Board's decision to the Court.  The Board's decision 
is therefore final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Because the October 1998 Board decision is final, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is the 
evidence added to the record since that decision.  This 
evidence includes a March 1999 letter from a private 
physician, who identified himself as having treated the 
veteran for bilateral foot pain resulting from "severe pes 
planus."  The physician presented the following opinion:  

[W]ith this condition, patient really 
should not have been admitted to the Army 
for service.  Certainly, if he was 
required to do any prolonged marching 
that would have made his condition far 
worse.  He not only has severe pes 
planus, but also has significant tendency 
to go into valgus at the ankles 
bilaterally.  I believe that, with this 
condition and with any type of prolonged 
marching, his condition would have become 
worse.

A partial report of a comprehensive medical examination 
apparently conducted following a September 1998 on the job 
injury sustained by the veteran is also of record.  
Apparently, the injury was caused by heavy lifting and 
resulted in lumbar and sacropelvic dysfunctions with 
pseudoradiculopathy into the left inguinal and left anterior 
thigh areas as well as aggravation of a hernia condition.  
With regard to the veteran's feet and lower extremities, the 
examiner identified bilateral profound flattening of the 
longitudinal and transverse arches of both feet.  There was 
an apparent claw foot deformity affecting both feet, but with 
no evidence of plantar fasciitis upon examination.  The 
examiner commented that the claw foot deformity was 
potentially associated with the profoundness of the pes 
planus and may therefore represent severe hammertoe deformity 
rather than a true claw foot.  Ankle range of motion was 
intact bilaterally with slight crepitus in the left ankle 
joint.  The examiner noted that the veteran's right leg was 
shorter than his left leg.  When summarizing the veteran's 
diagnoses toward the end of the report, the examiner noted 
pertinent diagnoses of pes planus, severe hammertoes, and 
plantar fasciitis, despite having previously specifically 
commented that there was no evidence of plantar fasciitis 
upon examination.  Lastly, the examiner recommended that the 
veteran wear orthotics in his footwear for the remainder of 
his life.

A private physician's statement, dated in July 2000 indicates 
that the veteran had diagnoses of chronic anterior cruciate 
ligament insufficiency of his left knee, and post traumatic 
degenerative joint disease of his left knee.  The physician 
noted, "From the history that [the veteran] has given me, I 
think it is likely that his original anterior cruciate injury 
was sustained during his period of service in the United 
States Army."

Another private physician's statement, dated in July 2000, is 
also newly-added to the record since the 1998 Board decision.  
This statement was provided by a physician who indicates he 
reviewed the veteran's service medical records prior to 
rendering the following opinion:

It is my opinion that you [the veteran] 
had the pes planus prior to induction.  
It is clinically feasible that such pes 
planus and the resultant lower extremity 
malalignment that would ensue would, in 
the presence of the rigors of military 
service, lead to significant problems at 
the level of the ankle and the knee which 
are well documented in the Chronological 
Record of Medical Care.  These would 
include chondromalacia patella of the 
knees, chronic/recurrent ankle sprains, 
and aggravation of a pre-existing Osgood-
Schlatter's Disease bilaterally. . . .

Your pes planus is quite profound and 
should have excluded you from induction 
into the army.  Failure to diagnose it at 
your induction physical predisposed you 
to further injury through your service to 
your country.  Failure to properly treat 
it during your period of service most 
assuredly contributed to its worsening 
during the rigors of your service and 
within a reasonable degree of medical 
certainty contributed to the 
chondromalacia patella, ankle sprains 
chronically represented in the literature 
and at best aggravated the pre-existing 
Osgood Schlatter's.

The veteran has also presented a sworn, notarized statement 
signed by seven people who indicate that they have known the 
veteran for over fifty years, that they have observed him to 
have always had trouble with his legs and feet hurting and 
that he always walked with a limp.  Furthermore, they stated 
that they remember the veteran visiting during service on a 
weekend pass, wearing a cast on his right foot and using 
crutches to stand and walk.

The veteran and a long-time friend presented sworn hearing 
testimony before the undersigned Member of the Board at the 
RO in September 2001.  

An October 2001 statement from the same physician who 
presented the July 2000 opinion is to the effect that the 
veteran currently suffers from severe structural and 
functional pes planus with plantar fasciitis, which in the 
physician's opinion led to a profound eversion deformity of 
the ankles and significant valgus deformities of the knees 
resulting in knee joint degeneration, mal tracking of the 
patellae, and at least a 10-20 percent loss of 
strength/power in the quadriceps femoris.

The Board observes that none of these statements were part of 
the record at the time of the October 1998 Board decision and 
thus constitute new evidence.  Moreover, these statements 
bear directly and substantially on the question of whether 
the veteran incurred or aggravated bilateral pes planus in 
service.  As such, they must be considered in order to fairly 
adjudicate the veteran's claim of entitlement to service 
connection for bilateral pes planus.

Analysis on the merits

Having reopened the veteran's claim of entitlement to service 
connection for bilateral pes planus, the Board will now 
proceed to consideration of this claim on its merits.  Such 
de novo consideration should not result in any prejudice to 
the veteran, given the Board's disposition of this claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In view 
of this disposition, the Board also finds that no further 
development is necessary in order to comply with the VA's 
duty to assist the veteran with the development of the facts 
pertinent to his claim.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.306.  The 
presumption of aggravation is generally triggered by evidence 
that the preexisting disability had undergone an increase in 
severity during active service.  Maxson v. West, 12 Vet. 
App. 453, 460 (1999).

Because the report of the veteran's October 1966 induction 
examination was negative for pes planus, his feet should be 
accorded the presumption of soundness unless clear and 
unmistakable evidence demonstrates that the disease existed 
prior thereto.  38 C.F.R. § 3.304.  In this case, the March 
1999 private physician's statement and the July 2000 private 
physician's statement could reasonably be interpreted as 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.  The explanations provided in these 
statements are based upon the medical expertise of the 
physicians, coupled with their review of the veteran's 
medical records and clinical examinations of the veteran 
himself.  Thus, the Board finds the medical conclusions that 
the veteran's pre-existing, but mild at the time, pes planus 
was aggravated by the activities inherent in the veteran's 
active service, to be convincing.  

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  The veteran's testimony along with the 
statements submitted by his long-time friends provides 
further support for the conclusion reached above.  

Thus, the Board finds that the evidence of record supports 
the veteran's claims and holds that the veteran's bilateral 
pes planus was aggravated in service and that service 
connection is therefore warranted on the basis of 
aggravation.  The benefit sought is granted.

Consideration of the issues of entitlement to service 
connection for residuals of bilateral ankle strains and 
Osgood-Schlatter's disease with chondromalacia of both knees 
on the merits will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  
For the reasons explained below, review of the procedural 
history and development of the instant appeal persuades the 
Board that it cannot decide the merits of the veteran's 
reopened claim at this point without prejudice to the 
veteran.  Bernard, supra.


ORDER

New and material evidence having been submitted, the claims 
for entitlement to service connection for bilateral pes 
planus, residuals of bilateral ankle strains, and Osgood-
Schlatter's disease with chondromalacia of both knees are 
reopened.

Service connection for bilateral pes planus is granted.


REMAND

Subsequent to initiation of the instant claim, there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, except for finally-denied 
claims.  Thus, the VCAA did not apply to the veteran's claims 
until the Board reopened them based upon a finding that the 
veteran has submitted new and material evidence.  38 U.S.C.A. 
§ 5103A(f) (West Supp 2001).  

Now that the Board has reopened the veteran's claims for 
residuals of bilateral ankle strains, and Osgood-Schlatter's 
disease with chondromalacia of both knees, the provisions of 
the VCAA must be applied in the adjudication of these newly-
reopened claims.  Recently-enacted regulations implementing 
the VCAA are applicable as well.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
or adjudicated the substantive merits of the claim for 
service connection, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard, supra; VAOPGCPREC 16-92.

As described above, the newly-submitted medical evidence 
shows that the veteran has diagnoses of current disabilities 
including chronic anterior cruciate ligament insufficiency of 
his left knee, post traumatic degenerative joint disease of 
his left knee, chondromalacia patella of both knees, 
chronic/recurrent ankle sprains, an aggravation of his pre-
existing Osgood-Schlatter's disease, profound eversion 
deformity of his ankles, significant valgus deformities of 
the knees, knee joint degeneration, mal tracking of the 
patellae, and a 10 to 20 percent loss of strength in the 
quadriceps femoris.  The physicians who rendered these 
diagnoses have also provided medical opinions to the effect 
that the disabilities are likely related to the veteran's 
bilateral pes planus and his service activities.  

However, it appears that these private physicians were not 
fully apprised of the veteran's complete medical history.  
Their opinions regarding the nexus between the veteran's 
service and his current disabilities thus carry less 
probative value.  Review of the claims file shows that the 
veteran suffered a workplace injury in September 1998, which 
caused lumbar and sacropelvic dysfunction with 
pseudoradiculopathy into the left anterior thigh area.  None 
of the private physicians appear to have accounted for any 
effect the workplace injury may have had on the veteran's 
ankles and knees in their discussion of the etiology of the 
veteran's disabilities.  Furthermore, it does not appear that 
complete medical evidence reflecting the 1998 injury is 
contained in the claims file.  The single report reflecting 
the injury is incomplete as the first two pages of the report 
are not of record. 

To fill these gaps in the record, it is the opinion of the 
Board that additional evidence should be obtained as to the 
veteran's physical condition subsequent to service and as to 
the 1998 workplace injury.  These records in conjunction with 
the medical evidence already contained in the veteran's 
claims file should then be presented to a VA physician for 
review. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for foot, ankle, 
and knee complaints since his discharge 
from service.  In particular, the RO 
should obtain a complete report of the 
medical examination conducted after the 
veteran's September 1998 workplace 
injury.  After securing the necessary 
release(s), the RO should obtain these 
records for inclusion in the claims file.

2.  The veteran should be afforded a VA 
examination to a) identify all currently-
shown ankle and knee pathology and b) 
provide an opinion as to whether the 
currently-shown pathology is related to 
service, or to the service-connected 
bilateral pes planus.  The claims folder, 
including all records obtained pursuant 
to the above request, must be made 
available to the examiner for review 
before the examination.  In addition to a 
clinical examination of the veteran, the 
examiner is requested to review the 
pertinent medical evidence and comment 
upon the etiology of each ankle and knee 
disability found.  Specific comment upon 
the residuals of the veteran's 1998 
workplace injury is requested.  Specific 
comment upon whether the veteran's pre-
existing Osgood-Schlatter's disease was 
aggravated beyond the natural progress of 
the disease during service is also 
requested.  If any of the conclusions 
reached are different from those reached 
by the veteran's private physicians, an 
explanation as to these differences 
should be included.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals



 



